NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                        2008-1442

                            UNITRONICS (1989) (R”G) LTD.
                               and UNITRONICS, INC.,

                                                        Plaintiffs-Appellees,

                                            v.

                                     SAMY GHARB,

                                                        Defendant-Appellant.


       Dale Lischer, Smith, Gambrell & Russell, LLP, of Atlanta, Georgia, for plaintiffs-
appellees. Of counsel was Brendan E. Squire.

       Samy Gharb, of Zurich, Switzerland, pro se.


Appealed from: United States District Court for the District of Columbia

Judge Rosemary M. Collyer
                          NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                         2008-1442

                              UNITRONICS (1989) (R”G) LTD.
                                 and UNITRONICS, INC.,

                                                        Plaintiffs-Appellees,

                                              v.

                                       SAMY GHARB,

                                                        Defendant-Appellant.


Appeal from the United States District Court for the District of Columbia in case no. 06-
CV-27, Judge Rosemary M. Collyer.

                               __________________________

                                DECIDED: December 3, 2008
                               __________________________

Before NEWMAN, LINN, and MOORE, Circuit Judges.

PER CURIAM.

       Samy Gharb (“Gharb”) appeals from an order of the United States District Court

for the District of Columbia permanently enjoining him from asserting or threatening to

assert U.S. Patent No. 6,552,654 (the “’654 patent”) against Unitronics (1989) (R”G)

Ltd. and Unitronics, Inc. (collectively, “Unitronics”), or Unitronics’s customers.

Unitronics (1989) (R”G) Ltd. v. Gharb, No. 06-CV-27 (D.D.C. Jan. 30, 2008) (“Jan. 30

Order”). Because we agree with the district court that Unitronics does not infringe the

’654 patent, we affirm.
      Gharb is the inventor and owner of the ’654 patent, entitled “Security System with

a Mobile Telephone.” Unitronics manufactures general-purpose programmable logic

controllers (“PLCs”). Unitronics (1989) (R”G) Ltd. v. Gharb, No. 06-CV-27, slip op. at 4

(D.D.C. Sept. 25, 2007) (“Summary Judgment Op.”). When Unitronics introduced a

PLC that could communicate using the Global System for Mobile Communications

standard (“GSM”), Gharb threatened Unitronics and its distributors with patent

infringement litigation. Id. at 6. In response, Unitronics brought an action seeking a

declaratory judgment of noninfringement. Id. at 1. The district court concluded that

Unitronics did not infringe the ’654 patent and granted summary judgment in favor of

Unitronics. Id. at 20. Unitronics then moved for a permanent injunction to preclude

Gharb from threatening Unitronics and its customers with infringement litigation.

Unitronics (1989) (R”G) Ltd. v. Gharb, No. 06-CV-27, slip op. at 3-4 (D.D.C. Jan. 30,

2008). The district court granted the motion. Jan. 30 Order at 1. Gharb appeals.

      Preliminarily, Unitronics challenges this court’s jurisdiction on the ground that

Gharb’s notice of appeal was untimely. The district court entered final judgment and

closed the case on January 30, 2008, and Gharb did not file a notice of appeal until

June 11, 2008—well beyond the thirty-day window allowed by Federal Rule of Appellate

Procedure 4(a)(1). However, on February 4, 2008, Gharb, proceeding pro se, filed a

document entitled “Opposition to memorandum opinion,” which was docketed as:

“MOTION for Reconsideration re: 78 Memorandum & Opinion.”                     Appellees’

Supplemental Appx. 49.      Docket entry number 78—to which Gharb’s motion as

docketed refers—is the district court’s January 30, 2008 opinion finally adjudicating all

claims.   Gharb’s February 4, 2008 filing was therefore treated as a motion for




2008-1442                                  2
reconsideration under Federal Rule of Civil Procedure 60, which Gharb filed within ten

days of judgment. Consequently, Gharb’s time to file an appeal did not begin to run

until after the district court disposed of his motion for reconsideration on June 30, 2008.

See Fed. R. App. P. 4(a)(4)(a)(vi). Gharb’s notice of appeal was, if anything, premature

rather than untimely, and by rule it ripened on the date that the district court disposed of

his motion for reconsideration. See Fed. R. App. P. 4(a)(4)(B)(i). Gharb’s appeal is

therefore timely, and we have jurisdiction pursuant to 28 U.S.C. § 1295(a)(1).

       On the merits, Gharb’s primary argument appears to be that Unitronics infringes

the ’654 patent by selling PLCs with integrated GSM communication capabilities. See,

e.g., Appellant’s Informal Br. ¶ 2 (arguing that Unitronics sells “PLC (programmable

logic controller) & GSM (Global System for Mobile communications)”); id. ¶ 5 (referring

to Unitronics’s use of “PLC & GSM”); id. ¶ 8 (referring to Unitronics products as “PLCs

products [sold] with GSM”). The district court concluded on summary judgment that the

claims of the ’654 patent required more than merely a PLC with GSM capabilities, and

that Unitronics’s PLCs with GSM could not infringe, because they do not meet several

limitations of the claims. Summary Judgment Op. at 15-16. “We review the district

court’s grant of summary judgment of noninfringement de novo.” Stumbo v. Eastman

Outdoors, Inc., 508 F.3d 1358, 1361 (Fed. Cir. 2007).

       We agree with the district court that Unitronics’s PLCs with GSM do not infringe

the claims of the ’654 patent. Gharb appears to believe that any PLC that is able to

communicate over the GSM network infringes his patent, because part of his patent

discloses PLCs communicating over GSM. Summary Judgment Op. at 15-16. Gharb’s

belief, however, is premised on an incorrect understanding of the law.




2008-1442                                    3
      “The words of the claims define the scope of the patented invention.” Computer

Docking Station Corp. v. Dell, Inc., 519 F.3d 1366, 1373 (Fed. Cir. 2008). The broadest

claim of the ’654 patent is claim 1, the only independent claim. Claim 1 recites:

      1. A security system for monitoring objects, comprising:

             a digital recording device having at least one emergency message;
             and

             a mobile telephone having at least one preselected emergency
             number;

             a first Programmable Logic Controller (PLC) controller for initialing
             monitoring;

             a second PLC controller for repeating an alarm signal; and

             third, fourth, and fifth PLC controllers for activating a mobile
             telephone and a digital recording device;

             at least one sensor for generating an alarm state connected to the
             first PLC controller;

             a main relay for controlling the first PLC controller and which can be
             operated by a remote control;

             a computer having mobile lines connectable to the five PLC
             controllers for programming the five PLC controllers; and

             a data set for transmission to the mobile telephone including alarm
             information;

             wherein the second PLC controller repeats the alarm signal if the
             line dialed by the mobile telephone in case of an alarm, is busy;
             and

             wherein each time the second PLC controller repeats the alarm
             signal, the third, fourth and fifth PLC controllers activate the mobile
             telephone and the digital recording device.

’654 patent at col.5 ll.25-51. A Unitronics device is not infringing “unless it contains

each limitation of the claim, either literally or by an equivalent.” Freedman Seating Co.

v. Am. Seating Co., 420 F.3d 1350, 1358 (Fed. Cir. 2005) (citing Warner-Jenkinson Co.



2008-1442                                   4
v. Hilton Davis Chem. Co., 520 U.S. 17, 29 (1997)). In other words, it was not enough

for Gharb to prove that Unitronics sold PLCs that could communicate over GSM. To

prove infringement, he was required to show that Unitronics’s devices met all of the

limitations of the claim.

       The district court found that Gharb had not put forward evidence showing that

any Unitronics product met all of the limitations of claim 1. Summary Judgment Op. at

15. We have reviewed the record, and we reach the same conclusion. None of the

evidence put forward by Gharb shows that any Unitronics product contains the “digital

recording device having at least one emergency message” or its equivalent, or the “data

set for transmission to the mobile telephone including alarm information” or its

equivalent, of the claimed security system.       We find no evidence in the record

suggesting that Unitronics made or sold any type of security system at all. We therefore

conclude that the district court was correct to grant summary judgment of

noninfringement in favor of Unitronics.

       In his informal brief, Gharb argues that the district court incorrectly decided or

failed to take into account several facts. These alleged mistakes of fact all appear to

address only whether Unitronics’s devices are PLCs that can communicate over GSM.

Because a PLC communicating over GSM alone would not infringe the ’654 patent,

these alleged errors of fact are immaterial. Gharb also alleges that the district court

erred in applying the infringement and damages sections of title 35 of the U.S. Code.

Because the district court correctly concluded that Unitronics’s products are

noninfringing, we discern no error of law.




2008-1442                                    5
      We have reviewed Gharb’s other arguments and submissions and find them

unpersuasive. We affirm the judgment of the district court.




2008-1442                                  6